Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147997(18)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  ROBERT REEVES,                                                                                                     Justices
           Plaintiff,
  v                                                                SC: 147997
                                                                   AGC: 1628-13
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the motion for review of taxation of costs is GRANTED
  pursuant to MCL 600.2445(2), MCR 7.219, and MCR 7.318. In light of the unusual
  circumstances of this case, in which the defendant Attorney Grievance Commission
  decided to reopen its file and proceed with a full investigation in response to the
  plaintiff’s complaint and to this Court’s April 23, 2014 order directing the AGC to
  provide a supplemental answer to the complaint, we conclude that the plaintiff improved
  his position by filing the complaint for superintending control. The Clerk is thus
  DIRECTED to issue a letter taxing costs of $375 in favor of the plaintiff.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2014
         s0922
                                                                              Clerk